COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Huff and Senior Judge Clements


WISEMAN ENTERPRISES, INC. AND
 SEDGWICK CLAIMS MANAGEMENT
 SERVICES, INC.
                                                                MEMORANDUM OPINION *
v.     Record No. 0820-11-3                                          PER CURIAM
                                                                  SEPTEMBER 13, 2011
MARTIN BAEZ-FLORES


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Christopher M. Kite; Lucas & Kite, PLC, on brief), for appellants.

                 (James B. Feinman, on brief), for appellee.


       Wiseman Enterprises, Inc. and Sedgwick Claims Management Services, Inc. (hereinafter

referred to as employer) appeal a decision of the Workers’ Compensation Commission finding

that Martin Baez-Flores (claimant) sustained a compensable injury to his right shoulder on

November 9, 2009. Employer contends the commission erred by finding claimant’s injury was

causally related to the industrial accident and awarding claimant temporary total disability

benefits. We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Baez-Flores v. Wiseman Enters., VWC File No. VA00000190208 (Mar. 22, 2011).

We dispense with oral argument and summarily affirm because the facts and legal contentions

are adequately presented in the materials before the Court and argument would not aid the

decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.